 1

 2

 3

 4

 5

 6

 7 i                                                                   JS-6
 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11     CORINNA HERNANDEZ, et al.,                  Case No. CV 19-2303 PSG (SSx)

12                        Plaintiffs,
                                                   ORDER SUMMARILY REMANDING
13            v.
                                                   IMPROPERLY-REMOVED ACTION
14     GERARD TORIZ, et al.,

15                        Defendants.

16

17
             The Court will remand this unlawful detainer action to state
18
       court summarily because Defendant removed it improperly.
19

20           On March 27, 2019, Defendant, having been sued in what appears

21     to be a routine unlawful detainer action in California state court,

22     filed a Notice of Removal of that action to this Court and presented

23     an application to proceed in forma pauperis.                The Court has denied

24     the IFP application       under    separate cover       because the action                was

GJ      Ot   properly   r2iilCV2~.   Tv   ~iiEVciit   ~rlc   aC~iGii   ir'OIii   r~T~a1T'i1T1~    11"'i


26     jurisdictional limbo, the          Court issues this Order to remand the

27     action to state court.

28

                                               1
 1        Simply stated, this action              could   not have been     originally
 2   filed in federal court because the complaint does not competently
 3   allege   facts   supporting       either     diversity      or   federal-question
 4   jurisdiction,    and       therefore    removal      is   improper.    28    U.S.C.
 5   ~ 1441(a); see Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545
 6   U.S. 546, 563 (2005).
 7

 8        Accordingly, IT IS ORDERED that (1) this matter be REMANDED

 9   to the Superior Court of California, County of Los Angeles, Stanley

10   Mosk Courthouse, 111         North    Hill Street, Los       Angeles, California

11   90012,   for   lack   of    subject    matter   jurisdiction      pursuant   to   28

12   U.S.C. § 1447(c); (2) the Clerk send a certified copy of this Order

13   to the state court; and (3) the Clerk serve copies of this Order

14   on the parties.
15

16        IT IS SO ORDERED.

17

18   DATED:   ~~ l~

19
                                                   PHILIP    GUTIERREZ
                                                   UNITED STATES DISTRICT JUDGE
20

21

~~

23

24

GJ


26

27

28

                                              2
